Per Curiam.

We think that the complaint is sufficient. If upon a hearing it be determined that plaintiff is the party with whom defendant has contracted and that plaintiff is entitled to equitable aid in enforcement of defendant’s contractual obligations, plaintiff may be accorded such relief as is proper in an injunction action of this character. The order directing a hearing to be held on plaintiff’s motion for an injunction pendente lite and the order denying defendant’s motion to dismiss plaintiff’s application for such relief without setting it down for a hearing together with the order denying defendant’s motion to dismiss the complaint for insufficiency should be affirmed, with $20 costs and disbursements to the respondent.
The date for the hearing to proceed shall be fixed in the order to be settled herein.
Crlennon, J. P,, Dore, Cohn, Callahan and Shientag, JJ., concur.
Orders unanimously affirmed, with $20 costs and disbursements to the respondent. The date for the hearing to proceed shall be fixed in the order. Settle orders on notice.